DETAILED ACTION
This action is responsive to application filed on June 26th, 2019. 
Claims 1~20 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/19 and 06/17/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 20 recite the limitation “…forward[ing] (or transmit) a packet…” in the last limitation. There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 13 recite the limitation “to store the mapped addresses in a table.” There is insufficient antecedent basis for this limitation in the claim. Also, the claim appears to map one external address and subsequently, store that single mapped external address. Nowhere in the claim or the preceding claims, to which the claim depends on respectively, recite multiple external addresses are mapped to a single MAC address.
Claims 4 and 14 recite the limitation “each of the multiple external addresses is mapped…” The claim appears to map one external address and subsequently, store that single mapped external address. Nowhere in the claim or the preceding claims, to which the claim depends on respectively, recite multiple external addresses mapped to the MAC address.
Claims 5 and 15 recite the limitation “…through any one of the multiple external addresses…” in claim 1, communication between the client and the server is through the modified (one) external address, not multiple external addresses. Nowhere in the claim or the preceding claims, to which the claim depends on respectively, recite multiple external addresses recorded in a table.
Claims 2~19 are also rejected by virtue of their dependencies to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 11, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1626405) in view of Kanada et al. hereinafter Kanada (U.S 2012/0198091).
Regarding Claim 1,

setting an external address of a network interface for receiving a packet from the client apparatus [¶33, The gateway 100 may generate a virtual address and transmit the generated virtual address to the user terminals 11, 12], and 
setting an internal address of a hidden interface in order to forward the packet, received through the network interface, to the hidden interface [¶56, user terminals 11 and 12 access the target servers 21, 22, and 23 corresponding to the actual addresses using the virtual addresses]; and
communicating with the client apparatus by forwarding a packet received from the client apparatus through the modified external address to the hidden interface [¶33, The gateway 100 may generate a virtual address for access to the target server 21, 22, 23 corresponding to the access request of the user terminals 11, 12 and transmit the generated virtual address to the user terminals. Also, the gateway 100 may convert the virtual address into an actual address for access to the target servers 21, 22, and 23 so that the user terminal accesses the target servers 21, 22, and 23].
While Kim taught the address conversion unit 120 may convert the virtual address provided to the user terminal 11, 12 into an actual address in the real address space however, did not specifically teach modifying the external address based on a preset network address mutation rule.
Kanada taught modifying the external address based on a preset network address mutation rule [Fig. 4; ¶106, the address distributing server C1 refers to the packet 321 of the address request 311 and extracts a value VN1 stored in the field for the IP network 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Kanada’s teaching of modifying the external address based on a preset network address mutation rule with the teachings of Kim, because the combination would improve managing the association between IP addresses and a MAC addresses thus, lessening the complications and expansion of protocols, programs, and data for transmitting/receiving packets.
Regarding Claim 2,
Kim taught further comprising: after modifying the external address, changing an address of a gateway of the hidden interface to the modified external address [¶49, the gateway 100 includes an address translator 120 for converting a virtual address into an actual address based on a hash table].
Regarding Claim 6,
Kim taught further comprising: before setting the external address, generating pseudonymous address information used to set the external address of the network interface, through which the server apparatus receives a packet from the client apparatus [¶36, generating new virtual address for every new session thus, implying the virtual addresses generated by the virtual address providing unit 110 uses information to generate the random virtual addresses].
Regarding Claims 11, 12, 16, 20, the claims are similar in scope to claims 1, 2, and 6 respectively and therefore, rejected under the same rationale.
s 3~5 and 13~15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kanada in view of Chen et al. hereinafter Chen (U.S 2007/0140264).
Regarding Claim 3,
Kim and Kanada in view of Chen taught wherein communicating with the client apparatus is configured to map the external address, identified at a time at which connection between the server apparatus and the client apparatus is established, to a Media Access Control (MAC) address of the server apparatus and to store the mapped addresses in a table [Chen: ¶19, The connection mapping table 231 includes a plurality of connection entries, and each connection entry includes a routing entry. The ARP table 232 indicates a relation between a destination IP address and a destination MAC address of the packet; ¶15, the connection entry includes a source IP address, a source port, a destination IP address, a destination port, and a routing entry. The routing entry includes a destination media access control (MAC) address and a destination interface].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Chen’s teaching of communicating with the client apparatus is configured to map the external address, identified at a time at which connection between the server apparatus and the client apparatus is established, to a Media Access Control (MAC) address of the server apparatus and to store the mapped addresses in a table with the teachings of Kim and Kanada, because the combination would improve forwarding efficiency of the address translation device [Chen: ¶43].
Regarding Claim 4,

Regarding Claim 5,
Kim taught wherein communicating with the client apparatus is configured to receive a packet from the client apparatus through any one of the multiple external addresses recorded in the table, thereby maintaining network connection between the server apparatus and the client apparatus [¶53, each layer of the virtual address space may have a plurality of virtual addresses].
Regarding Claims 13~15, the claims are similar in scope to claims 3~5 and therefore, rejected under the same rationale.

Claims 7~10 and 17~19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kanada in view of RPAH (IEEE).
Regarding Claim 7,
Kim and Kanada in view of RPAH taught wherein generating the pseudonymous address information is configured to generate the pseudonymous address information including multiple pseudonymous IP addresses and multiple pseudonymous port numbers generated from random values using a preset function (Pg. 265, §III, ¶1~¶3, a vIP and vPort is randomly chosen from the VARs and VPRs based on Eq. 1 and Eq. 2, and vIP-to-rIP and vPort-to-rPort mapping occurs dynamically. At the end of each hopping interval, the vIP and vPort are replaced by newly generated vIP and vPort).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Chen’s teaching of generating the pseudonymous address information is configured to generate the pseudonymous 
Regarding Claim 8,
Kim and Kanada in view of RPAH taught wherein modifying the external address is configured to modify the external address using any one of the multiple pseudonymous IP addresses and any one of the multiple pseudonymous port numbers based on the preset network address mutation rule at preset intervals, the multiple pseudonymous IP addresses and the multiple pseudonymous port numbers being included in the pseudonymous address information (Pg. 265, §III, ¶1~¶3, a vIP and vPort is randomly chosen from the VARs and VPRs based on Eq. 1 and Eq. 2, and vIP-to-rIP and vPort-to-rPort mapping occurs dynamically. At the end of each hopping interval, the vIP and vPort are replaced by newly generated vIP and vPort).
See motivation of claim 7 above.
Regarding Claim 9,
Kim and Kanada in view of RPAH taught further comprising: before generating the pseudonymous address information, performing authentication for the server apparatus and the client apparatus and sharing a session key between the successfully authenticated server apparatus and client apparatus (Pg. 264, §III, ¶1, communication port and address of the server host dynamically change as a pseudo-random function of secret key).

Regarding Claim 10,
Kim and Kanada in view of RPAH taught wherein the preset function generates the random values using the session key (Pg. 265, §III, ¶1, address and port hopping use the same secret key shared between authenticated clients and the server).
See motivation of claim 7 above.
Regarding Claims 17~19, the claims are similar in scope to claims 7~10 and therefore, rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.